Name: 93/170/EEC: Commission Decision of 23 March 1993 amending Decision 93/96/EEC on certain protective measures with respect to bivalve molluscs from Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-03-24

 Avis juridique important|31993D017093/170/EEC: Commission Decision of 23 March 1993 amending Decision 93/96/EEC on certain protective measures with respect to bivalve molluscs from Morocco Official Journal L 071 , 24/03/1993 P. 0017 - 0017COMMISSION DECISION of 23 March 1993 amending Decision 93/96/EEC on certain protective measures with respect to bivalve molluscs from Morocco(93/170/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 92/438/EEC (2), and in particular Article 19 (7) thereof, Whereas Commission Decision 93/96/EEC of 12 February 1993, on certain protective measures with respect to bivalve molluscs from Morocco (3), suspends importations of consignments of bivalve molluscs, marine gastropods and echinoderms originating in the said country until 15 March 1993; Whereas the Standing Veterinary Committee, to which the Decision was referred in accordance with the procedure laid down in Article 19 (6) of Directive 90/675/EEC, has asked the Commission to send an expert mission to Morocco to examine with the competent Moroccan authorities the public health guarantees needed for imports to resume; Whereas, in view of the programme drawn up for this mission, the Commission will be unable to send a draft decision on importations of bivalve molluscs from Morocco to the Standing Veterinary Committee before 15 March 1993; whereas the prohibition on the importation of bivalve molluscs from Morocco must therefore be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Commission Decision 93/96/EEC is hereby amended as follows: 'Article 3 This Decision shall apply until 31 March 1993.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 37, 13. 2. 1993, p. 47.